UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM10-Q ý Quarterly report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. For the quarterly period ended December 31, 2007. or o Transition report pursuant to Section13 or 15(d)of the Securities Exchange Act of For the transition period from to Commission File Number 0-22987 Urigen Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3156660 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 875 Mahler Road, Suite 235, Burlingame, CA 94010 (Address of Principal Executive Offices) (Zip Code) (650)259-0239 (Registrant’s Telephone Number Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No ý The number of outstanding shares of the registrant’s Common Stock, $0.001 par value, was69,289,535 as of February 7,2008. 1 URIGEN PHARMACEUTICALS, INC. (a development stage enterprise) INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 Overview 16 Results of Operations 18 Liquidity and Capital Resources 19 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4: CONTROLS AND PROCEDURES 20 PART II: OTHER INFORMATION Item 1 Legal Proceedings 21 ITEM 1A : RISK FACTORS 21 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 21 ITEM 5 OTHER INFORMATION 21 ITEM 6: EXHIBITS 21 SIGNATURES 22 2 URIGEN PHARMACEUTICALS, INC. (a development stage enterprise) PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS Unaudited ASSETS December 31, 2007 June 30, 2007 Current assets: Cash $ 297,413 $ 101,608 Other current assets 260,849 21,204 Total current assets 558,262 122,812 Fixed assets, net 14,196 4,526 Intangible assets, net 1,852,045 259,509 Other assets 2,140 1,024 Total assets $ 2,426,643 $ 387,871 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Account payable $ 386,803 $ 693,217 Accrued expenses 2,469,748 385,341 Series B convertible preferredstock liability 118,105 - Series B convertible preferred stock beneficial conversion feature 61,264 - Due to related parties 186,640 226,068 Notes payable - related party 476,000 300,000 Total current liabilities 3,698,560 1,604,626 Stockholders' deficit: Urigen N.A. Series B convertible preferred stock - 1,336,757 Series B convertible preferred stock 1,087,579 - Common stock 69,293 199 Stock subscribed 85,303 79,073 Additional paid-in capital 5,589,306 2,139,864 Accumulated other comprehensive income 20,573 19,800 Deficit accumulated during the development stage (8,123,971 ) (4,792,448 ) Total stockholders' deficit (1,271,917 ) (1,216,755 ) Total liabilities and stockholders' deficit $ 2,426,643 $ 387,871 See accompanying notes. 3 URIGEN PHARMACEUTICALS, INC. (a development stage enterprise) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS for the three and six months ended December 31, 2007 and 2006 and for the period from July 18, 2005 (date of inception) to December 31, 2007 Unaudited Three Months Ended December31, Six Months Ended December 31, Cumulative period from July 18, 2005 (date of inception) to December 31, 2007 2006 2007 2006 2007 Operating expenses: Research and development $ 286,096 $ 172,977 $ 442,177 $ 587,032 $ 2,004,212 General and administrative 689,890 420,491 1,690,078 638,992 4,504,170 Sales and marketing 64,527 75,636 117,091 89,441 424,158 Total operating expenses 1,040,513 669,104 2,249,346 1,315,465 6,932,540 Loss from operations (1,040,513 ) (669,104 ) (2,249,346 ) (1,315,465 ) (6,932,540 ) Other income and expense, net: Interest income 7,337 4,414 16,685 8,226 39,036 Interest expense (35,532 ) (1,225 ) (2,164,483 ) (1,288 ) (2,265,882 ) Other income 1,094,870 - 1,097,121 - 1,097,121 Other expense (31,500 ) - (31,500 ) - (31,500 ) Exchange loss - (30,206 ) Total other income and expens, net 1,035,175 3,189 (1,082,177 ) 6,938 (1,191,431 ) Net loss (5,338 ) (665,915 ) (3,331,523 ) (1,308,527 ) (8,123,971 Basic and diluted net loss per share $ 0.00 $ (0.01 ) $ (0.05 ) $ (0.02 ) Shares used in computing basis and diluted net loss per common share (in thousands) 68,864 63,531 68,577 62,544 See accompanying notes. 4 URIGEN PHARMACEUTICALS, INC. (a development stage enterprise) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS for the six months ended December 31,2007 and 2006 and for the period fromJuly 18, 2005 (date of inception) to December unaudited Cash flows from operating activities: Six Months Ended December 31, 2007 Six Months Ended December 31, 2006 Cumulative period from July 18, 2005 (date of inception) to December31, 2007 Net loss $ (3,331,523 ) $ (1,308,527 ) $ (8,123,971 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of fixed assets 2,929 1,495 5,184 Amortization of intangible assets 7,214 7,214 26,342 Stock based compensation expensed 18,538 - 18,538 Non-cash expenses: compensation, interest, rent, and other 87,505 40,989 1,369,615 Preferred Series B discount and imputed interest 2,138,880 - 2,138,880 Change in fair value of Series B convertible preferred stock liability (894,316 ) - (894,316 ) Changes in operating assets and liabilities, net of assets acquired in merger: Other assets (24,156 ) 26,199 (41,384 ) Accounts payable (306,414 ) 276,535 386,803 Accrued expenses 223,805 181,176 609,146 Amounts due to related parties (39,428 ) (33,945 ) 186,640 Net cash used in operating activities (2,116,966 ) (808,864 ) (4,318,523 ) Cash flows from investing activities: Purchases of fixed assets, net of assets acquired in merger (8,102 ) (1,166 ) (14,883 ) Asset-based purchase, net of cash acquired, from Urigen, Inc. - - 470,000 Net cash (used in) provided by investing activities (8,102 ) (1,166 ) 455,117 Cash flows from financing activities: Cash acquired in consummation of reverse merger 220,099 - 220,099 Proceeds from issuance of notes payable - 200,000 300,000 Proceeds from issuance of preferred stock, net of issuance costs 2,100,000 493,200 3,517,135 Proceeds from exercise of stock options and common stock subscribed - 2,251 61,034 Net cash provided by financing activities 2,320,099 695,451 4,098,268 Effect of exchange rate changes on cash 774 3,342 62,551 Net increase (decrease) in cash 195,805 (111,237 ) 297,413 Cash, beginning of period 101,608 567,489 - Cash, end of period $ 297,413 $ 456,252 $ 297,413 See accompanying notes. 5 URIGEN PHARMACEUTICALS,INC. (a development stage enterprise) NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and Basis of Presentation The accompanying condensed consolidated financial statements are unaudited and have been prepared by Urigen Pharmaceuticals,Inc. (“Urigen,” the “Company,” “we,” “us” or “our”) in accordance with the rules and regulations of the Securities and Exchange Commission for interim financial information and in accordance with the instructions to Form10-Q and Article10 of RegulationS-X. Certain information and footnote disclosures normally included in the Company’s annual consolidated financial statements as required by accounting principles generally accepted in the United States have been condensed or omitted. The interim condensed consolidated financial statements, in the opinion of management, reflect all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of financial position at December31,2007 and the results of operations for the interim periods ended December31,2007 and 2006 and for the cumulative period from July 18, 2005 (date of inception) to December 31, 2007. The results of operations for the three and six months ended December31, 2007 are not necessarily indicative of the results of operations to be expected for the fiscal year, although Urigen expects to incur a substantial loss for the year ended June30,2008. These interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the fiscal year ended June30,2007, which are contained in Urigen’s Annual Report on Form10-K filed with the Securities and Exchange Commission. The accompanying condensed consolidated financial statements include the accounts of Valentis, Inc. and its wholly-owned subsidiaries, Urigen N.A., Inc. and PolyMASC Pharmaceuticals plc. All significant inter-company balances and transactions have been eliminated. 6 URIGEN PHARMACEUTICALS,INC. (a development stage enterprise) The accompanying unaudited condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern and have been presented on a basis that contemplates the realization of assets and satisfaction of liabilities in the normal course of business. 2. Significant Accounting Policies Liquidity The Company’s financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. Since inception through December 31, 2007, the Company has accumulated net losses of $8,123,971 and accumulated negative cash flows from operations of $4,318,523 and as of December 31, 2007 has a negative working capital of $3,140,298. Management expects to incur further losses for the foreseeable future. The Company expects to finance future cash needs primarily through proceeds from equity or debt financings, loans, and/or collaborative agreements with corporate partners in order to be able to sustain its operations until the Company can achieve profitability and positive cash flows, if ever. Management plans to seek additional debt and/or equity financing for the Company through private or public offerings, but it cannot assure that such financing will be available on acceptable terms, or at all. These matters raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements, the reported amounts of expenses during the reporting period, and amounts disclosed in the notes to the financial statements. Actual results could differ from those estimates. 7 URIGEN PHARMACEUTICALS,INC. (a development stage enterprise) Foreign Currency The functional currency of theCompany until October 4, 2006 was the Canadian dollar (local currency). Starting on October5, 2006, the functional currency is the U.S. dollar (local currency). The transactions from date of inception through October 4, 2006 in these financial statements and notes to the financial statements of the Companyhave been translated into U.S. dollars using period-end exchange rates for assets and liabilities, and monthly average exchange rates for expenses. Intangible assets and equity are translated at historical exchange rates. Translation gains and losses are deferred and recorded in accumulated other comprehensive income (loss) as a component of stockholders’ deficit. Transaction gains and losses that arise from exchange rate changes denominated in other than the local currency are included in other expenses in the statement of operations and are not considered material for the period presented. Fair Value of Financial Instruments The carrying amounts of certain of the Company’s financial instruments including cash, prepaid expenses, notes payable, accounts payable, accrued expenses, and due to related parties approximate fair value due to their short maturities. Cash Concentration At December 31, 2007, the Company had $313,788 in bank balances at a single U.S. financial institution in excess of the Federal Deposit Insurance Corporation coverage limit of $100,000. Intangible Assets Intangible assets include the intellectual property and other patented rights acquired.
